United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-774
Issued: October 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 23, 2012 appellant, through his representative, filed a timely appeal from the
December 5, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied his recurrence claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on March 25, 2009 as a
result of his December 31, 2007 accepted right knee injury.
FACTUAL HISTORY
On December 31, 2007 appellant, a 42-year-old letter carrier, sustained a traumatic injury
in the performance of duty when he stood from a bending position and felt a cracking in his right
1

5 U.S.C. § 8101 et seq.

knee. OWCP accepted his claim for right knee and leg sprain and for derangement of the
posterior horn of the right medial meniscus. Following a partial medial meniscectomy, appellant
returned to modified duty.
Appellant sustained a second traumatic injury in the performance of duty on
December 11, 2008, when he fell down some porch steps while delivering mail. He struck his
back against the steps and landed on his left arm. Appellant complained of low back pain and
stiffness. He also complained of left forearm pain. OWCP accepted that claim for lumbar strain
and contusion of the left forearm.2 Appellant continued to work his modified assignment.
The record indicates that appellant claimed a recurrence of disability on or about
March 24, 2009 as a result of his December 11, 2008 low back employment injury. On July 6,
2009 OWCP denied that claim. On February 3, 2010 an OWCP hearing representative affirmed.
On May 11, 2009 appellant filed a claim for compensation alleging that he sustained a
recurrence of disability on March 25, 2009 as a result of his December 31, 2007 right knee
employment injury.
Two weeks before he stopped work, appellant saw Dr. William Gomez, a consulting
Board-certified orthopedic surgeon, who examined appellant and reviewed a bone scan, which he
found consistent with degenerative arthritis of the right knee. Dr. Gomez concluded that
appellant’s pain was probably due to underlying arthritis. Appellant advised that he was told at
the time of surgery that he had some arthritis. Dr. Gomez considered this not unreasonable and
recommended that appellant continue limited duty.
Dr. David O. Weiss, the attending osteopath, saw appellant on March 24, 2009, one day
before the claimed recurrence of disability. He related appellant’s history of a right knee injury
in 2007 and a low back injury in 2008. Appellant described continued right knee pain and
stiffness with significant difficulty at work. He had difficulty with prolonged walking and
climbing stairs. Appellant noted episodes of swelling after work. He also noted ongoing low
back pain with pain radiating into the right lower extremity. Dr. Weiss diagnosed, among other
things, right chondromalacia patella, post-traumatic osteoarthritis of the right knee and rule out
lumbar disc pathology. Given appellant’s marked increase in low back and right lower extremity
pain following work duties, he took appellant off work.
Dr. Zohar Stark, a Board-certified orthopedic surgeon and OWCP consultant, saw
appellant on March 26, 2009, one day after the claimed recurrence of disability. He related
appellant’s complaints, described his findings on physical examination and reviewed the medical
record. It appeared to Dr. Stark that appellant sustained a right knee sprain superimposed on
degenerative disease of the knee. Appellant still had signs compatible with degenerative joint
disease and it was Dr. Stark’s opinion that the December 31, 2007 employment injury
precipitated that condition. Dr. Stark concluded, however, that appellant could work with
restrictions.

2

OWCP File No. xxxxxx155.

2

Dr. Weiss reviewed Dr. Stark’s opinion that appellant could work with restrictions with
regard to the right knee. In combination with the low back, however, he was of the opinion that
appellant should remain out of work.
In a March 1, 2010 decision, OWCP denied appellant’s recurrence claim. It noted that
Dr. Weiss did not explain how the right knee injury had worsened to the point that appellant was
no longer able to perform his modified job duties. He did not discuss the physical requirements
of the limited-duty assignment or explain how objective right knee findings prevented appellant
from performing his duties.
On March 11, 2010 Dr. Weiss found that appellant remained disabled for work due to the
combined work-related injuries to his right knee and lumbar spine. He continued to find that
appellant remained totally disabled due to the extent of pathology to the knee as well as to the
lumbar spine.
In a September 17, 2010 decision, an OWCP hearing representative affirmed the denial
of appellant’s recurrence claim. He found that the evidence did not support a March 25, 2009
recurrence of disability due to an objective change in the nature and extent of appellant’s
accepted right knee sprain and right medial meniscus tear with surgery.
Dr. Weiss reiterated that appellant attempted to continue work, but due to his ongoing
and increasing symptomatology in both the knee and low back he was experiencing significant
difficulties and therefore was taken off work. He found appellant disabled from March 24, 2009
due to his injuries on December 31, 2007 and December 11, 2008.
On March 30, 2011 OWCP reviewed the merits of appellant’s claim and denied
modification of its prior decision. It reviewed the merits of his claim on December 5, 2001 and
again denied modification of its prior decision.
Appellant appeals OWCP’s December 5, 2011 decision. His representative argues that
appellant has provided prima facie evidence to establish that he suffered a recurrence of
disability beginning March 25, 2009 as a result of his work injuries of December 31, 2007 and
December 11, 2008. The representative also argues that the opinion of Dr. William C. Hamilton,
a Board-certified orthopedic surgeon, cannot carry the weight of the medical evidence as an
impartial medical specialist.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.4

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f).

3

A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5 An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.6
When an employee who is disabled from the job he held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that he can perform the limited-duty position, the employee has the burden of
establishing by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he cannot perform such limited duty. As part of his burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the limited-duty job requirements.7
ANALYSIS
The issue in this case is whether appellant sustained a recurrence of disability on
March 25, 2009 as a result of his accepted December 31, 2007 right knee employment injury.
More specifically, because he stopped working his limited-duty assignment, the issue is whether
his work stoppage on March 25, 2009 was a result of a change in the nature and extent of his
injury-related right knee and leg sprain or his injury-related right medial meniscus tear.
Dr. Weiss, the attending osteopath, supported that appellant sustained a recurrence of
disability on or about March 25, 2009, but he did not attribute the disability to the December 31,
2007 right knee employment injury. Rather, he attributed the disability to the combined effects
of both the December 31, 2007 and December 11, 2008 employment injuries. Although this is in
some respects supportive of appellant’s recurrence claim, several deficiencies in Dr. Weiss’
opinion prevent the Board from remanding the case for further development of the evidence or
case doubling.
At no point did Dr. Weiss explain how the December 31, 2007 employment right knee
and leg sprain or right medial meniscus tear worsened spontaneously. Instead, he noted that
appellant had difficulty with prolonged walking and climbing stairs and had episodes of swelling
after work. That might suggest a new occupational injury or simply the disabling progression of
an underlying pathology, but it does not suggest a recurrence of disability, as that phrase is
defined.

5

Id. at § 10.5(x).

6

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956).

7

Terry R. Hedman, 38 ECAB 222 (1986).

4

Further, Dr. Weiss diagnosed right chondromalacia patella and post-traumatic
osteoarthritis of the right knee. Dr. Gomez, a consulting orthopedic surgeon, reviewed a bone
scan and found it consistent with degenerative arthritis of the right knee. He concluded that
appellant’s pain was probably due to underlying arthritis. Although Dr. Stark, an OWCP
consulting orthopedic surgeon, believed that, the December 31, 2007 incident had precipitated
appellant’s degenerative joint disease, OWCP has not accepted any of these conditions as work
related. To the extent that Dr. Weiss was attributing appellant’s increased pain and disability for
work to chondromalacia or osteoarthritis or degenerative joint disease, he did not support a
recurrence of disability due to the accepted conditions of sprain and meniscal tear.
Dr. Weiss reviewed Dr. Stark’s opinion and appeared to agree that appellant could work
with restrictions with regard to the right knee. There is no conflict on that issue. Dr. Weiss went
one step further, however, and implicated the more recent December 11, 2008 low back
employment injury as the precipitating cause of disability beginning March 25, 2009, as best the
Board can determine from his reports. It was the addition of low back issues to the apparently
nondisabling right knee condition that prompted Dr. Weiss to take appellant off work.
Dr. Weiss did not offer sound medical reasoning. He did not establish a change in the
nature and extent of the accepted injury-related conditions.8 For this reason, the Board finds that
appellant has not met his burden of proof. The medical evidence does not establish that he
sustained a recurrence of disability on March 25, 2009 as a result of his accepted right knee
injury. The Board will affirm OWCP’s December 5, 2011 decision.
Appellant’s representative argues that appellant has made a prima facie case and indeed,
Dr. Weiss indicated that appellant suffered a recurrence of disability beginning March 25, 2009
as a result of his work injuries on December 31, 2007 and December 11, 2008. But as the Board
has explained, Dr. Weiss did not specifically address the sprain and meniscal tear OWCP
accepted from the first injury and he did not show a change in the nature and extent of those
injury-related conditions. It appears, instead, that Dr. Weiss was attributing appellant’s right
knee pain to a diagnosed chondromalacia or osteoarthritis that OWCP has not yet accepted and
which neither he, Dr. Gomez nor Dr. Stark found intrinsically disabling.
The Board agrees with appellant’s representative that Dr. Hamilton’s opinion cannot
carry the weight of the medical evidence as an impartial medical specialist. Dr. Hamilton did not
serve as an impartial medical specialist in this case. It appears he served that function in the case
relating to appellant’s December 11, 2008 low back employment injury. As Dr. Hamilton did
not offer an opinion on whether appellant suffered a recurrence of disability related to the
December 31, 2007 right knee employment injury, his report is, at best, immaterial to the
resolution of this case.

8

Appellant did not allege and the record does not support, a change in the nature and extent of the limited-duty
job requirements.

5

CONCLUSION
The Board finds that appellant has not met his burden to establish that he sustained a
recurrence of disability on March 25, 2009 as a result of his accepted December 31, 2007 right
knee injury.
ORDER
IT IS HEREBY ORDERED THAT the December 5, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 3, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

